Case 1:21-cv-00424-CMA-KLM Document 29 Filed 08/10/21 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 21-cv-00424-CMA-KLM

  YONG NAN KLIMEK,

         Plaintiff,

  v.

  STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

       Defendant.
  _____________________________________________________________________

          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
  _____________________________________________________________________
  ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

         This matter is before the Court on Defendant’s Motion to Dismiss [#9] (the

  “Motion”). Plaintiff filed a Response [#15] in opposition to the Motion [#9], and Defendant

  filed a Reply [#16]. Pursuant to 28 U.S.C. § 636(b)(1)(A) and D.C.COLO.LCivR 72.1(c),

  the Motion [#9] has been referred to the undersigned for a recommendation regarding

  disposition. See [#10]. The Court has reviewed the briefs, the entire case file, and the

  applicable law, and is sufficiently advised in the premises. For the reasons set forth

  below, the Court RECOMMENDS that the Motion [#9] be GRANTED in part and DENIED

  in part.

         Plaintiff was injured in a vehicular accident on February 29, 2020. Compl. [#4] ¶¶

  4-5.   Following the accident, Plaintiff underwent both immediate and long-term medical

  treatment at various facilities. Id. ¶¶ 18-25. In the present Motion [#9], Defendant seeks

  dismissal of Plaintiff’s Complaint [#4] pursuant to Fed. R. Civ. P. 8 based on the

  Complaint’s “pages of incoherent recitation and/or excerpts from treating physicians that



                                              1
Case 1:21-cv-00424-CMA-KLM Document 29 Filed 08/10/21 USDC Colorado Page 2 of 6




  are entirely irrelevant and prejudicial.” Motion [#9] at 2. Specifically, Defendant argues

  that it should not be required to answer or otherwise respond to those allegations, which,

  by way of example only, include the following:

                      III. MEDICAL TREATMENT AND CAUSATION

               18.    FALCK Rocky Mountain
        Paramedics arrived on scene and Plaintiff was complaining of anxiety, as
        well as a headache. She was transported to the hospital by the paramedics.

                19.    Medical Center of Aurora
        Plaintiff was treated by Lydia Prusinowki, PA, and Dr. Thomas Seibert, MD,
        in the ED. Plaintiff presented with a headache after a MVC where she states
        she as side swiped. Patient stated she think she hit her head and has a
        slight headache but no LOC.
        CT Head
        1. No acute intracranial abnormality.
        CT Cervical Spine
        1. No acute fracture or subluxation.
        DIAGNOSIS
        R51 – Headache
        V43.52XA – Car driver injured in collision w/ car in traffic accident, initial
        Y92.410 – Unspecified street and highway as place
        CT imaging of head and neck were negative for acute pathology. Patient
        was discharged home
        with return precautions.

              20.   Back Country Chiropractic
        On March 4, 2020, Plaintiff presented to Dr. Garry A. Warner, D.C., where
        she presented with neck pain, mid-back pain and low back pain. Plaintiff
        had muscle spasms, restricted motion of affected areas.
        DIAGNOSIS
        M99.01 – Segmental and somatic dysfunction of cervical region
        M62.40 – Contracture of muscle, unspecified site
        M54.6 – Pain in the thoracic spine
        M54.42 – Lumbago with sciatica, left side
        She would be seen again by Dr. Warner on March 7, 2020.

                21.   Therahand Wellness – D.O. Treatment
        Plaintiff presented on March 6, 2020, to Jerry Cupps, D.O., with chief
        complaints of pain in both sides of the cervical spine extending into the
        upper thoracic area more significant on the left side. She has a low-level
        headache pain from time to time as a result of this accident. Her pain
        became much worse one or two days after the accident. She has a lot of

                                              2
Case 1:21-cv-00424-CMA-KLM Document 29 Filed 08/10/21 USDC Colorado Page 3 of 6




         pain turning her neck and gets some relief with a hot soak in the bathtub.
         There is tightness in the muscles in the trapezius area and in the lower
         posterior cervical spine paraspinal muscles on the upper thoracic area. Her
         pain frequently wakes her up at night and is having difficulty sleeping. Her
         pain scores are significant in the cervical and upper throrcic [sic] area – 7-
         8/10. Headache pain is a 2-3/10.
         DIAGNOSIS
         V43.52XA – Car driver injured in crash with car
         S13.4XXA – Cervical sprain
         S23.3XXA – Thoracic sprain
         M62.838 – Muscle spasms
         Rule out herniated nucleus pulposus of the cervical spine
         PLAN
         She was given a prescription for muscle relaxers.
         She will continue physical therapy, manual therapy and chiropractic care at
         the clinic.
         MRI of cervical spine without contrast was ordered.
         She will return for follow-up in two to three weeks.

  Compl. [#4] ¶¶ 18-21 (formatting generally as in original).

         The Court may dismiss a complaint for failure to comply with Fed. R. Civ. P. 8.

  See, e.g., Carter v. Thompson, No. 21-cv-01155-LTB-GPG, 2021 WL 3206774, at *2 (D.

  Colo. June 11, 2021 (holding that “the Complaint is subject to dismissal for failure to

  comply with the pleading requirements of Rule 8”).          Rule 8(a)(2) mandates that a

  complaint contain “a short and plain statement of the claim showing that the pleader is

  entitled to relief,” a requirement which is reinforced by Rule 8(d)(1), which mandates that

  “[e]ach allegation must be simple, concise, and direct.” “Taken together, Rules 8(a) and

  (d)(1) underscore the emphasis placed on clarity and brevity by the federal pleading

  rules.” Carter, 2021 WL 3206774, at *2. “As a result, prolix, vague, or unintelligible

  pleadings violate the requirements of Rule 8.” Id.

         The Court first notes that, in part, Plaintiff argues that the entire Complaint [#4] is

  only nine pages long and therefore does not violate Rule 8, but length alone is not the

  sole consideration under Rule 8. For example, in Harrington v. Kansas, No. 5:20-cv-

                                                3
Case 1:21-cv-00424-CMA-KLM Document 29 Filed 08/10/21 USDC Colorado Page 4 of 6




  04081-HLT-KGG, 2021 WL 860947, at *3 (D. Kan. Mar. 8, 2021), the court declined to

  dismiss a lengthy complaint under Rule 8 in part because, “[a]lthough there are 352

  individually numbered paragraphs, the Court notes that most, if not all, of those

  paragraphs contain one sentence.”

         Here, ultimately, the Court finds that certain allegations of Plaintiff’s Complaint [#4]

  are indeed prolix and therefore violate Rule 8, specifically, Rule 8(d)(1). “Prolixity of a

  complaint undermines the utility of the complaint.” Robledo-Valdez v. Colo. Dep’t of

  Corrs., No. 20-cv-00247-WJM-NRN, 2020 WL 8834795, at *2 (D. Colo. Dec. 11, 2020)

  (citing Knox v. First Sec. Bank of Utah, 196 F.2d 112, 117 (10th Cir. 1952)). “Thus, the

  Tenth Circuit has held that a complaint can run afoul of Rule 8 through unnecessary length

  and burying of material allegations in ‘a morass of irrelevancies.’” Robledo-Valdez, 2020

  WL 8834795, at *2 (quoting Mann v. Boatright, 477 F.3d 1140, 1148 (10th Cir. 2007)).

  That is precisely what has occurred here. The eight paragraphs of medical allegations

  are plainly largely pulled word-for-word from medical records. Compl. [#4] ¶¶ 18-25. As

  written, Defendant would be required to admit, deny, or state that it lacks knowledge

  regarding each aspect of Plaintiff’s medical visits, symptoms, and diagnoses. Fed. R.

  Civ. P. 8(b). For purposes of stating claims, the majority of these statements are simply

  immaterial and irrelevant.

         Plaintiff argues that these allegations “detail[ ] her medical treatment in order to

  provide the Defendant with fair notice of her claims and the grounds upon which her

  claims rest.” Response [#15] at 3. However, information about these medical reports

  may be framed in the Complaint in a way which does not violate Rule 8(d)(1), by expressly

  indicating that medical records are bring quoted. For example: “Treatment records from



                                                4
Case 1:21-cv-00424-CMA-KLM Document 29 Filed 08/10/21 USDC Colorado Page 5 of 6




  this medical facility state the following: . . . .” To respond to such an allegation, Defendant

  would merely admit, deny, or state that it lacks knowledge as to whether such medical

  records exist, instead of being compelled to address whether each specific entry in the

  records, such as the precise amount of anesthesia administered for a specific procedure,

  is admitted or denied. See, e.g., Compl. [#4] ¶ 25. For this reason, the Court concludes

  that Plaintiff’s unadorned reproduction of lengthy medical records in the Complaint is

  inappropriate under Rule 8.

         However, the Court agrees with Plaintiff that dismissal of the entire Complaint [#4],

  where the vast majority of allegations do comply with the requirements of Rule 8, would

  be inappropriate, when simply striking specific allegations will achieve the same result.

  See Response [#15] at 5. Paragraph 18 is a “simple, concise, and direct” allegation, and

  the Court finds that Defendant is able to respond to this allegation pursuant to Rule 8(b).

  Compl. [#4] ¶ 18 (“Paramedics arrived on scene and Plaintiff was complaining of anxiety,

  as well as a headache. She was transported to the hospital by the paramedics.”).

  Further, paragraph 26 is a simple chart of Plaintiff’s alleged economic damages, broken

  down by costs incurred from each facility. The Court also finds that this paragraph does

  not run afoul of Rule 8 and that Defendant can easily respond to this allegation pursuant

  to Rule 8(b). However, the remainder of the allegations at issue, in paragraphs 19-25

  should be stricken pursuant to Rule 8(d)(1), with leave given to amend the Complaint [#4]

  should Plaintiff so choose. Accordingly,

         IT IS HEREBY RECOMMENDED that the Motion [#9] be GRANTED in part and

  DENIED in part. The Court recommends that the Motion be granted to the extent that




                                                5
Case 1:21-cv-00424-CMA-KLM Document 29 Filed 08/10/21 USDC Colorado Page 6 of 6




  paragraphs 19-25 of the Complaint [#4] be stricken. The Court recommends that the

  Motion be denied in all other respects.

         IT IS FURTHER RECOMMENDED that Plaintiff be granted leave to amend the

  Complaint [#4] within fourteen days of the District Judge’s Order on the Motion [#9].

         IT IS HEREBY ORDERED that pursuant to Fed. R. Civ. P. 72, the parties shall

  have fourteen (14) days after service of this Recommendation to serve and file any written

  objections in order to obtain reconsideration by the District Judge to whom this case is

  assigned. A party’s failure to serve and file specific, written objections waives de novo

  review of the Recommendation by the District Judge, Fed. R. Civ. P. 72(b); Thomas v.

  Arn, 474 U.S. 140, 147-48 (1985), and also waives appellate review of both factual and

  legal questions. Makin v. Colo. Dep’t of Corr., 183 F.3d 1205, 1210 (10th Cir. 1999; Talley

  v. Hesse, 91 F.3d 1411, 1412-12 (10th Cir. 1996).           A party’s objections to this

  Recommendation must be both timely and specific to preserve an issue for de novo

  review by the District Court or for appellate review. United States v. One Parcel of Reap

  Prop., 73 F.3d 1057, 1060 (10th Cir. 1996).



         Dated: August 10, 2021




                                                6
